  Case: 4:19-cr-00705-RWS Doc. #: 15 Filed: 08/29/19 Page: 1 of 5 PageID #: 42




                                                                                             FILED
                               UNITED STATES DISTRICT COURT                                AUG 29 2019
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION                                    U s OISf-RICT COURT
                                                                                       EASTERN DISTRICT OF MO
                                                                                             ST.LOUIS
 UNITED STATES OF AMERICA,                      )
                                                )
                  Plaintiff,                    )
                                                )
 v.                                             )
                                                )       4:19CR705 RWS/JMB
                                                )
 TAMECIA BUCKLEY AND                            )
 ANTOINETTE DAVIS,                              )
                                                )
                 Defendants.                    )

                                          INDICTMENT

The Grand Jury charges:
                                             COUNT 1

                                    (Aggravated Identity Theft)

       On or April 14, 2019, in the EastemDistrict of Missouri, the defendant,

                                     ANTOINETTE DAVIS,

being aided and abetted by persons known and unknown to the Grand Jury, did knowingly

possess, transfer, and use, without lawful authority, a means of identification, that being, the

name and account number ofL.W., during and in relation to the commission of the felony

offenses of: access device fraud, Title 18, United States Code, Section 1029(a)(2); mail fraud,

Title 18, United States Code, Section 1341; social security fraud, Title 42, United States Code,

Section 408(a); and, using an assumed and fictitious name and address, Title 18, United States,

Code, Section 1343.



                                                    1
  Case: 4:19-cr-00705-RWS Doc. #: 15 Filed: 08/29/19 Page: 2 of 5 PageID #: 43




       In violation of Title 18, United States Code, Sections 1028A and 2.



                                             COUNT2

                                    (Aggravated Identity Theft)

       On or about April 22, 2019, in the Eastern District of Missouri, the defendant,

                                     TAMECIA BUCKLEY,

being aided and abetted by persons known and unknown to the Grand Jury, did knowingly

possess, transfer, and use, without lawful authority, a means of identification, that being, the

name and account number of S.B., during and in relation to the commission of the felony

offenses of: access device fraud, Title 18, United States Code, Section 1029(a)(2); mail fraud,

Title 18, United States Code, Section 1341; social security fraud, Title 42, United States Code,

Section 408(a); and, using an assumed and fictitious name and address, Title 18, United States,

Code, Section 1343.

       In violation of Title 18, United States Code, Sections 1028A and 2.



                                             COUNT3

                                    (Aggravated Identity Theft)

       On or about April 23, 2019, in the Eastern District of Missouri, the defendant,

                                     ANTOINETTE DAVIS,

being aided and abetted by persons known and unknown to the Grand Jury, did knowingly

possess, transfer, and use, without lawful authority, a means of identification, that being, the


                                                  2
  Case: 4:19-cr-00705-RWS Doc. #: 15 Filed: 08/29/19 Page: 3 of 5 PageID #: 44




name and account number of S.B., during and in relation to the commission of the felony

offenses of: access device fraud, Title 18, United States Code, Section 1029(a)(2); mail fraud,

Title 18, United States Code, Section 1341; social security fraud, Title 42, United States Code,

Section 408(a); and, using an assumed and fictitious name and address, Title 18, United States,

Code, Section 1343.

       In violation of Title 18, United States Code, Sections 1028A and 2.



                                             COUNT4

                                    (Aggravated Identity Theft)

       On or about April 25, 2019, in the Eastern District of Missouri, the defendant,

                                     TAMECIA BUCKLEY,

being aided and abetted by persons known and unknown to the Grand Jury, did knowingly

possess, transfer, and use, without lawful authority, a means of identification, that being, the

name and account number of S.B., during and in relation to the commission of the felony

offenses of: access device fraud, Title 18, United States Code, Section 1029(a)(2); mail fraud,

Title 18, United States Code, Section 1341; social security fraud, Title 42, United States Code,

Section 408(a); and, using an assumed and fictitious name and address, Title 18, United States,

Code, Section 1343.

       In violation of Title 18, United States Code, Sections 1028A and 2.




                                                  3
  Case: 4:19-cr-00705-RWS Doc. #: 15 Filed: 08/29/19 Page: 4 of 5 PageID #: 45




                                         , cdUNTS

                                      (Access Device Fraud)

       On or about April 14, 2019, in the Eastern District of Missouri, the defendant,

                                    ANTOINETTE DAVIS,

being aided and abetted by persons known and unknown to the Grand Jury in a matter affecting

interstate commerce, did knowingly and with intent to defraud use, and attempt to use,

unauthorized access devices, that is: a fraudulently obtained Sprint account number issued in the

name of L.W. to obtain merchandise with an aggregate value exceeding $1,000.00, that being

$4,731.57.

       In violation of Title 18, United States Code, Sections 1029(a)(2), (b)(l), and 2.



                                            COUNT6

                                     (Access Device Fraud)

       Between on or about April 22, 2019 and April 25, 2019, in the Eastern District of

Missouri, the. defendants,

                                    TAMECIA BUCKLEY
                                          AND
                                    ANTOINETTE DAVIS,

being aided and abetted by one another and persons known and unknown to the Grand Jury in a

matter affecting interstate commerce, did knowingly and with intent to defraud use, and attempt

to use, unauthorized access devices, that is: a fraudulently obtained Sprint account number in the




                                                4
 Case: 4:19-cr-00705-RWS Doc. #: 15 Filed: 08/29/19 Page: 5 of 5 PageID #: 46




name of S.B. to obtain merchandise with an aggregate value exceeding $1,000.00, that being

$6,803.74.

       In violation of Title 18, United States Code, Sections 1029(a)(2), (b)(l), and 2.



                                            COUNT7

                                      (Access Device Fraud)

       On or about April 30, 2019, in the Eastern District of Missouri, the defendant,

                                    TAMECIA BUCKLEY,

in a matter affecting interstate commerce, did knowingly and with intent to defraud use, and

attempt to use, unauthorized access devices, that is: a fraudulently obtained Sprint account

number issued in the name ofV.B. to obtain merchandise with an aggregate value exceeding

$1,000.00, that being $2,875.50.

       In violation of Title 18, United States.Code, Sections 1029(a)(2), (b)(l), and 2.

                                                     A TRUE BILL.




                                                     FOREPERSON


JEFFREY B. JENSEN
United States Attorney



TRACY LYNN BERRY -014753 TN
Assistant United States Attorney


                                                 5
